Citation Nr: 1420294	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-23 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from September 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, wherein it was determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder.  The Veteran appealed that determination to the Board.

In an October 2010 decision, the Board found that new and material sufficient to reopen the Veteran's previously denied claim of service connection for an acquired psychiatric disorder had been submitted.  The Board thus "reopened" the matter and remanded the underlying claim of service connection for further development and adjudication on the merits.  Notably, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, afford the Veteran a VA examination in connection with her claim.  A review of the record fails to reveal that any efforts were undertaken to comply to the Board's instructions in this regard.  Furthermore, inexplicitly to the Board, a decision review officer (DRO) with the Appeals Management Center (AMC) issued an April 2012 supplemental statement of the case (SSOC) wherein the DRO determined that the evidence received since the Veteran's claim for an acquired psychiatric disorder was previously denied was not sufficient to reopen that claim.  Thus, the DRO did not, as instructed to do so by the Board, adjudicate the Veteran's claim on the merits.  The case was then returned to the Board in April 2012, after which it appears that additional evidence consisting of the Veteran's Social Security Administration (SSA) records were associated with the claims folder.  In light of the AOJ's failure to comply with the Board's remand instructions, and the DRO's failure to adjudicate the merits of the Veteran's "reopened" claim, the Board finds that the matter must again be remanded to the AOJ.  Stegall v. West, 11 Vet. App. 268 (1998) (requiring compliance with remand directives).


REMAND

In the instant case, the Veteran contends that she has an acquired psychiatric disorder resulting from military sexual trauma (MST).  In this regard, the Board notes that the Veteran has related numerous incidents of sexual harassment and one incident of rape in service.  Treatment records indicate that the Veteran has received individual counseling at both the VA Medical Center (VAMC) and the Vet Center in Birmingham, Alabama.  In a September 2010 treatment summary, L.P., Ph.D, a clinical psychologist with the Birmingham Vet Center stated her opinion that the Veteran did experience MST and that it has had a debilitating impact on her life.  In light of this and other evidence of record, the Board finds there to be sufficient evidence to substantiate the Veteran's allegations of having sustained MST in service.  

Although the Veteran's account of MST in service is credible and the Veteran has been diagnosed as having multiple psychiatric disorders, to include major depressive disorder and PTSD, the evidence of record also suggests that the Veteran may have been experiencing depression and/or PTSD prior to entering the military related to pre-service physical/sexual trauma.  Notably, if it is determined that the Veteran had a pre-existing psychiatric disorder, her claim is not one for service connection but for service-connected aggravation of that disorder.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  In this regard, Dr. L.P. stated that whether the Veteran's MST caused her depression and PTSD or exacerbated these conditions could not be clinically parsed out at that time.  She also indicated that if the Veteran had a psychiatric disability prior to service to the degree that she did currently, she would not have been able to function in the military.  Given this evidence, the Board finds that the development previously requested in its October 2010 decision must be undertaken.  Again, it is unclear to the Board why the AOJ did not carry out the Board's directive to schedule the Veteran for a VA psychiatric examination.  The Board can only surmise it was because the AOJ erroneously believed that the merits of the Veteran's case was not then before it.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must contact the VA Vet Center in Birmingham, Alabama, for any group or individual therapy or treatment records for the Veteran.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

2.  After receiving a response from the Vet Center, to include associating any records received with the claims folder, the AOJ must schedule the Veteran for a VA psychiatric examination in connection with her claims for an acquired psychiatric disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.

Any psychological testing deemed necessary should be administered by the examiner and the results of any such testing should be included in the examination report.  The examiner should take a detailed history from the Veteran regarding her psychiatric history, to include any pre-service psychological stressors.  The examiner should also set forth all diagnosable psychiatric disorders and then provide opinions with respect to the following questions:

a) did the Veteran have a psychiatric disorder that pre-existed service?  If yes, the examiner should set forth the nature of any such pre-existing disorder and cite to the evidence of record to support that conclusion.  

b)  if the examiner finds that a psychiatric disorder pre-existed service, can it be concluded that any such currently diagnosed psychiatric disorder is a continuation of any disorder that existed at the time of Veteran's entrance onto active duty in September 1989?  If yes, the examiner should cite to the evidence of record and/or known medical principles to support that conclusion.  

c) if the examiner finds that any currently diagnosed psychiatric disorder is a continuation of that which pre-existed service, can it be concluded that there was an increase in severity of that disorder during military service beyond the natural progression of the disease?  In this regard, the examiner should comment on the impact of the in-service MST on any pre-existing psychiatric disorder and on Dr. L.P.'s impression that if the Veteran had a psychiatric disorder to the degree that she does currently, she would not have been able to function in the military.

d) if it is determined that any current psychiatric did not pre-exist service, is it at least as likely as not that any such current psychiatric disorder had its onset in service or is otherwise related to the Veteran's military service, to include her in-service MST.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  

If it is determined that any opinion cannot be provided without resorting to speculation, the inability to provide an opinion must be explained, which should include identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If additional evidentiary development is suggested, the AOJ should ensure that any additional development is undertaken in order to obtain definitive opinions as to the above questions.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board again points out that the Veteran's previously denied claim for such was "reopened" via the Board October 2010 decision.  The AOJ should not revisit the Board's determination is this regard, but should adjudicate the merits of the Veteran's service-connection claim.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

